DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-12 and 15 are objected to because of the following informalities:  
Regarding claim 11, in line 3 the term “the” before “insertion” should be removed to place the claim in better form.
Regarding claim 12, in line 3 the term “the” after “automatically due to” should be removed to place the claim in better form.
Regarding claim 15, in line 2 the term “of” after “comprising” should be removed to place the claim in better form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 2, 5 and 14-15 the limitation “nuts/seeds” renders the claim indefinite since it is unclear exactly which of the recited limitations are actually required by the claim. It is unclear if the “/” is intended to mean “and”, “or”, or “and/or”. That is, it is unclear if the claim requires only one or the other, or both.
In line 16 the limitation “desired level of texture” renders the claim indefinite since it is unclear exactly which feature(s) are encompassed the by limitation. The specification does not provide detail about how the “texture” is to be determined, e.g. hardness tests, and does not recite preference or criticality for a particular type of “texture” outside of similarly nebulous terms such as “crispness” and “crunchiness”.
Regarding claim 5, in limitation “seal/lid” renders the claim indefinite for the same reasons stated for “nuts/seeds” in claim 1. Furthermore, it is unclear if “seal” and “lid” are intended to encompass different structures, e.g. one must form a hermetic seal while the other is not required to do so, and if so, which structures are included.
Regarding claim 12, the limitation “comprises or consists-of” renders the claim indefinite since it is unclear which transitional phrase is intended to be used. Examiner notes the rejection can be overcome by amending the claim to remove one of the alternatives.
Regarding claim 13, in line 4 the limitation “released water…heat generated due to the microwave’s activation” renders the claim indefinite since it is unclear exactly what Applicant intends to claim. It is unclear if the opening is formed [due to water vapors or heat generated] when the microwave is first turned on, or after a period of time. Currently, the limitation is ambiguous.
Regarding claim 14, in line 3 the limitation “covered/closed” renders the claim indefinite for the same reasons stated for “nuts/seeds” in claim 1 and “seal/lid” in claim 5.
In line 4 the limitation “during microwave’s activation” renders the claim indefinite for the same reasons stated for claim 13.
Regarding claim 15, in line 3 the limitation “the layer(s)” renders the claim indefinite since it is unclear if the limitation is intended to be treated as singular, plural, or both. The rejection can be overcome by amending the limitation to recite “dispersed across one or more layers of said container”. 
Regarding claims 16-19, in limitation “nuts/seeds” recited throughout said claims renders said claims indefinite for the same reasons stated for claim 1.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 4, 6-11 and 17 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Birchmeier et al. (US 9,737,085 B2) in view of Winters et al. (US 4,283,427).
Regarding claim 1, Birchmeier et al. teaches a package for use in a microwave oven (column 4 lines 45-46) for evenly roasting nuts/seeds (column 10 lines 46-49) the packaging comprising a container 1 made of a material suitable for microwave cooking, nuts placed in a nut-zone 25 within the container (figure 1; column 10 lines 46-49), the nut-zone sealed shut for microwave cooking (figures 3 and 8; column 6 lines 17-24). The sealing can be performed such that the lid material 20 is opened [for venting] prior to or during heating (column 7 lines 10-22), and the container opening is sealed with lid material “so that the filled food product can be stored hygienically” (column 8 lines 34-36). Since Applicant’s specification does not particularly define the term “seal” to be anything more than what is known in the art, the term is construed to mean any structure capable of blocking any material from escaping from the container. Thus, Birchmeier et al. is construed to “seal” the nut-zone of the container.
Birchmeier et al. does not teach a capsule holding a water-based susceptor substance as recited in part c of the claim. The limitation “water-based” is construed to mean that the material includes water.
Winters teaches a capsule 34 holding a susceptor substance (column 10 lines 44-45), the susceptor substance being water-based material (column 4 lines 56-63) designed to absorb microwave radiation, heat up, and release water vapor as claimed (column 10 lines 65-68).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of Birchmeier et al. to have the capsule as claimed since the reference already contemplates susceptor and microwave-interactive type materials (column 8 lines 57-67), to use a “relatively inert” solvent as taught by Winters, since water-based susceptors are acknowledged by the art and therefore as a matter of manufacturing preference, and in order to similarly absorb radiation and facilitate heating of the material in the nut-zone, thereby facilitating the heating process as taught by Winters (column 2 lines 36-41).
Regarding the limitation “thereby enabling evenly roasting the nuts/seeds in the nut-zone, to a desired level of texture and uniformity”, the prior art combination applied above appears to teach the same product as Applicant’s claimed product. Absent persuasive evidence to the contrary, one of ordinary skill in the art would have reasonably expected the prior art product to behave similarly to that of Applicant’s claimed product.
Regarding claim 4, the combination applied to claim 1 teaches the capsule 34, but does not specify the capsule is removably associated with the container. However, it would have been obvious to make the capsule removable in order to facilitate disposal, simplify manufacturing by eliminating the need for making the capsule integral, since there does not appear to be any criticality or unexpected results associated with making the capsule removable, and therefore as a matter of manufacturing choice, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 5, the combination applied to claim 1 teaches capsule 34 having susceptor material therein. Winters further teaches the pouch (capsule) 34 is made from top and bottom sheets 36 and 38 bonded together (column 10 lines 52-60). Since the sheets are bonded together, they are construed to be similarly removable. One of the sheets can be similarly construed to be a “lid”.
Regarding claims 6-9, the combination applied to claim 1 teaches a number of materials (Birchmeier et al. column 6 lines 10-13; Winters column 10 lines 46-49).
It would have been obvious to one of ordinary skill in the art to modify the package and capsule to have the claimed materials since flexible and solid or semi-solid materials are well known in the art for food, since there is no evidence of record that the particular combination of materials is critical, and therefore as a matter of manufacturing preference.
Regarding claim 10, Winters further teaches water (column 4 lines 56-63).
Regarding claims 11-12, Winters teaches the capsule comprises at least one opening for water vapors to exit (column 10 lines 65-68). It would have been obvious to use a one-way valve since such devices are well known in the art, and in order to ensure the water vapors exiting the capsule do not inadvertently return back into the capsule.
Regarding claims 13-14, Winters teaches the capsule comprises at least one opening for water vapors (column 10 lines 65-68) which is automatically opened due to heat generated from the microwave. Additionally, since the capsule allows water vapor to exit, it is construed to be water-vapor permeable.
Regarding claim 15, the combination does not teach further microwave reactive zones on the packaging. However, elements which interact with microwave energy are known in the art. Therefore, it would have been obvious to modify the package as claimed in order to further tailor the heating of the food.
Regarding claim 16, Birchmeier et al. teaches multiple nut-zones 25 (figures 1 and 6; column 10 lines 46-49).
Regarding claim 17, modification of the combination applied to claim 1 to include two or more capsule would have been readily obvious in order to affect the heating and heat distribution of the food being microwaved as desired.
Regarding claims 18-19, the type of nuts/seeds placed in the package would have been readily obvious based on manufacture or user preference.

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Birchmeier does not teach the nut zone of the container is “sealed shut” and cites the definition of “shut” to exclude Birchmeier’s teaching of vapor vents. This is not persuasive since the limitation “shut” is not defined in the specification, nor is the any other indication in the disclosure that “shut” was intended to encompass exclusion of water vapor. The broadest reasonable interpretation of the term “shut” is to exclude any material. This can include larger materials such as food pieces, which the lid of Birchmeier is capable of preventing from “spilling out” (column 6 lines 22-24). Examiner notes that if Applicant intends to include structure that excludes transmission of water vapor, e.g. “hermetic seal” or “water-impermeable” or their structural/material equivalents, the appropriate language must be included in the claim.
Applicant argues that one skilled in the art reading Winters would understand the capsule must be in direct contact with the product. This is not persuasive since the reference teaches a preferred embodiment. There is no evidence of record, in the reference or otherwise, that the susceptor cannot perform as intended when not in direct contact with the food. For example, it is reasonable to expect that the susceptor can similarly heat the atmosphere surrounding the food. Furthermore, the claims do not recite that the capsule and the food must be separated from each other.
Applicant argues that one skilled in the art would arrive at a two-compartment cooking container, not the claimed single nut-zone. Examiner notes that the claim recites the transitional phrase “comprising”, therefore the invention does not limit the nut-zone to a single compartment. Additionally, different compartments fluidly connected to each other can be construed as a single “zone” since a single atmosphere prevails within all compartments. If Applicant intends to limit the structure of the nut-zone to a single compartment, the appropriate language must be included in the claims.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792